Opinion filed December 1, 2011




                                             In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-11-00194-CV
                                         __________

                            MARVIN RAY HAILE, Appellant

                                                 V.

                      VERGIE LEE FELTON ET AL., Appellees



                            On Appeal from the 42nd District Court

                                      Taylor County, Texas

                                 Trial Court Cause No. 47,781-A



                            MEMORANDUM                   OPINION
       Appellant, Marvin Ray Haile, filed a notice of appeal on July 25, 2011. However, a
clerk‟s record has not been filed, and no filing fee has been paid. We dismiss the appeal for want
of prosecution.
       Upon receipt of appellant‟s notice of appeal, the clerk of this court notified him in a letter
dated July 25, 2011, that a filing fee of $175 was due. This letter further advised appellant that
the appeal was subject to dismissal if the filing fee was not paid within fifteen days. Appellant
responded to the clerk‟s initial letter by filing a “Motion to File as „In Formia Pauperis‟” [sic] on
August 4, 2011.     The court overruled this motion and notified appellant in a letter dated
August 18, 2011. This letter further advised appellant to immediately forward the $175 filing
fee. Appellant did not do so.
       On September 16, 2011, the clerk notified appellant by letter that the clerk of the trial
court had notified this court that appellant had not made arrangements to pay for the clerk‟s
record. The clerk of this court requested that appellant forward proof by October 6, 2011, that he
made arrangements to pay for the clerk‟s record. The clerk‟s letter of September 16, 2011, also
informed appellant that the failure to provide the requested proof by the date indicated could
result in the dismissal of this appeal. Additionally, the clerk wrote an additional letter to
appellant on September 16, 2011, informing him that the failure to pay the required filing fee by
October 6, 2011, could result in the dismissal of this appeal. There has been no response to the
clerk‟s letters of September 16, 2011, other than various motions forwarded by appellant that
have not been filed because appellant has not paid the $175 filing fee for this appeal or the $10
filing fee for each motion.
       The failure to file the clerk‟s record and pay the required filing fee appears to be due to
appellant‟s acts and omissions. Therefore, pursuant to TEX. R. APP. P. 37.3(b) and 42.3(b), the
appeal is dismissed for want of prosecution.


                                                            PER CURIAM

December 1, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2